EXHIBIT 10.2

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of September 9,
2004, is by and between Microvision, Inc., a Delaware corporation (the
“Company”), and each of the entities whose names appear on the signature pages
hereof. Such entities are each referred to herein as an “Investor” and,
collectively, as the “Investors”.

 

The Company wishes to sell to each Investor, and each Investor wishes to
purchase, on the terms and subject to the conditions set forth in this
Agreement, (A) shares (the “Preferred Shares”) of the Company’s Series A
Convertible Preferred Stock (the “Preferred Stock”) having the rights and
privileges set forth in the form of Certificate of Designation attached hereto
as Exhibit A (the “Certificate of Designation” or “Certificate”) and (B) a
Warrant in the form attached hereto as Exhibit B (each, a “Warrant” and,
collectively, the “Warrants”). The Preferred Stock will be convertible into
shares (the “Conversion Shares”) of the Company’s common stock, par value $.001
per share (the “Common Stock”) on the terms set forth in the Certificate. The
Warrants issued to an Investor will entitle such Investor to purchase a number
of shares of Common Stock (the “Warrant Shares”) equal to (i) the number of
Conversion Shares into which the Preferred Shares purchased by such Investor at
the Closing (as defined below) are convertible (without regard to any limitation
on such conversion contained herein or in the Certificate) times (ii) twenty
five percent (25%). The Warrants will have an exercise price per share equal to
$8.16 and will expire on the fifth (5th) anniversary of the issuance thereof.
The Preferred Shares, the Conversion Shares, the Warrants and the Warrant Shares
are collectively referred to herein as the “Securities”.

 

The Company has agreed to effect the registration of the Conversion Shares and
the Warrant Shares under the Securities Act of 1933, as amended (the “Securities
Act”), pursuant to a Registration Rights Agreement in the form attached hereto
as Exhibit C (the “Registration Rights Agreement”). The sale of the Preferred
Shares and the Warrants by the Company to the Investors will be effected in
reliance upon the exemption from securities registration afforded by the
provisions of Regulation D (“Regulation D”), as promulgated by the Commission
(as defined below) under the Securities Act.

 

In consideration of the mutual promises made herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and each Investor hereby agree as follows:

 

1. PURCHASE AND SALE OF PREFERRED SHARES AND WARRANTS.

 

1.1 Closing of Purchase and Sale; Purchase Price. Upon the terms and subject to
the satisfaction or waiver of the conditions set forth herein, the Company
agrees to sell and each Investor agrees to purchase (i) the number of Preferred
Shares set forth below such Investor’s name on the signature pages hereof and
(ii) a Warrant. The purchase price for the Preferred Shares and Warrant being
purchased by an Investor (the “Purchase Price”) shall be equal to the aggregate
Stated Value of the Preferred Shares being purchased by such Investor. The
closing of the purchase and sale of the Preferred Shares and Warrants (the
“Closing”) will be deemed to occur at the offices of Duval & Stachenfeld, LLP,
300 East 42nd Street, New York, New York 10017, when (A) this Agreement and the
other Transaction Documents (as defined below) have been executed and delivered
by the Company



--------------------------------------------------------------------------------

and, to the extent applicable, by each Investor, (B) each of the conditions to
the Closing described in Section 5 hereof has been satisfied or waived by the
Company or each Investor, as appropriate, and (C) each Investor shall have
delivered the Purchase Price payable by it to the Company by wire transfer of
immediately available funds against physical delivery of duly executed
certificates representing the Preferred Shares and Warrants being purchased by
such Investor. The date on which one or more wire transfers to the Company in
payment of the Purchase Price have been initiated (provided a fed wire number
has been obtained) is referred to herein as the “Closing Date”.

 

1.2 Certain Definitions. When used herein, the following terms shall have the
respective meanings indicated:

 

“Affiliate” means, as to any Person (the “subject Person”), any other Person (a)
that directly or indirectly through one or more intermediaries controls or is
controlled by, or is under direct or indirect common control with, the subject
Person, (b) that directly or indirectly beneficially owns or holds ten percent
(10%) or more of any class of voting equity of the subject Person, or (c) ten
percent (10%) or more of the voting equity of which is directly or indirectly
beneficially owned or held by the subject Person. For the purposes of this
definition, “control” when used with respect to any Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, through representation on
such Person’s board of directors or other management committee or group, by
contract or otherwise.

 

“Board of Directors” means the Company’s board of directors.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
the New York Stock Exchange or commercial banks located in New York City are
authorized or permitted by law to close.

 

“Certificate of Designation” has the meaning specified in the preamble to this
Agreement.

 

“Closing” and “Closing Date” have the respective meanings specified in Section
1.1 hereof.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock, par value $0.001 per share, of the
Company.

 

“Conversion Price” has the meaning specified in the Certificate of Designation.

 

“Debt” means, as to any Person at any time: (a) all indebtedness, liabilities
and obligations of such Person for borrowed money; (b) all indebtedness,
liabilities and obligations of such Person to pay the deferred purchase price of
Property or services, except trade accounts

 

2



--------------------------------------------------------------------------------

payable of such Person arising in the ordinary course of business that are not
past due by more than 90 days; (c) all capital lease obligations of such Person;
(d) all indebtedness, liabilities and obligations of others guaranteed by such
Person; (e) all indebtedness, liabilities and obligations secured by a Lien
existing on Property owned by such Person, whether or not the indebtedness,
liabilities or obligations secured thereby have been assumed by such Person or
are non-recourse to such Person; (f) all reimbursement obligations of such
Person (whether contingent or otherwise) in respect of letters of credit,
bankers’ acceptances, surety or other bonds and similar instruments; and (g) all
indebtedness, liabilities and obligations of such Person to redeem or retire
shares of capital stock of such Person.

 

“Disclosure Documents” means all SEC Documents filed by the Company at least two
(2) Business Days prior to the date of this Agreement via the Commission’s
Electronic Data Gathering, Analysis and Retrieval system (EDGAR) in accordance
with the requirements of Regulation S-T under the Exchange Act.

 

“Effective Date” has the meaning set forth in the Registration Rights Agreement.

 

“Environmental Law” means any federal, state, provincial, local or foreign law,
statute, code or ordinance, principle of common law, rule or regulation, as well
as any Permit, order, decree, judgment or injunction issued, promulgated,
approved or entered thereunder, relating to pollution or the protection, cleanup
or restoration of the environment or natural resources, or to the public health
or safety, or otherwise governing the generation, use, handling, collection,
treatment, storage, transportation, recovery, recycling, discharge or disposal
of hazardous materials.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations and published interpretations thereunder.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

 

“Execution Date” means the date of this Agreement.

 

“GAAP” means generally accepted accounting principles, applied on a consistent
basis, as set forth in (i) opinions of the Accounting Principles Board of the
American Institute of Certified Public Accountants, (ii) statements of the
Financial Accounting Standards Board and (iii) interpretations of the Commission
and the Staff of the Commission. Accounting principles are applied on a
“consistent basis” when the accounting principles applied in a current period
are comparable in all material respects to those accounting principles applied
in a preceding period.

 

“Governmental Authority” means any nation or government, any state, provincial
or political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including without limitation any stock exchange, securities
market or self-regulatory organization.

 

3



--------------------------------------------------------------------------------

“Governmental Requirement” means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, franchise, license or other directive
or requirement of any federal, state, county, municipal, parish, provincial or
other Governmental Authority or any department, commission, board, court, agency
or any other instrumentality of any of them.

 

“Intellectual Property” means any U.S. or foreign patents, patent rights, patent
applications, trademarks, trade names, service marks, brand names, logos and
other trade designations (including unregistered names and marks), trademark and
service mark registrations and applications, copyrights and copyright
registrations and applications, inventions, invention disclosures, protected
formulae, formulations, processes, methods, trade secrets, computer software,
computer programs and source codes, manufacturing research and similar technical
information, engineering know-how, customer and supplier information, assembly
and test data drawings or royalty rights.

 

“Lien” means, with respect to any Property, any mortgage or mortgages, pledge,
hypothecation, assignment, deposit arrangement, security interest, tax lien,
financing statement, pledge, charge, or other lien, charge, easement,
encumbrance, preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever on or with respect to such Property
(including, without limitation, any conditional sale or other title retention
agreement having substantially the same economic effect as any of the
foregoing).

 

“Market Price” means, as of a particular date, the average of each daily VWAP
for the ten (10) consecutive Trading Days occurring immediately prior to (but
not including) such date. For the avoidance of doubt, the Market Price shall be
determined by calculating the daily VWAP for each of the ten (10) Trading Days
immediately preceding the relevant date, adding together all of the daily VWAP’s
for such ten (10) Trading Day period, and dividing such sum by ten (10).

 

“Material Adverse Effect” means an effect that is material and adverse to (i)
the consolidated business, operations, properties, financial condition or
results of operations of the Company and its Subsidiaries taken as a whole or
(ii) an Investor as a holder of the Preferred Shares or the Warrants.

 

“Material Contracts” means, as to the Company, any agreement required pursuant
to Item 601 of Regulation S-B or Item 601, as applicable, of Regulation S-K
under the Securities Act to be filed as an exhibit to any report, schedule,
registration statement or definitive proxy statement filed or required to be
filed by the Company with the Commission under the Exchange Act or any rule or
regulation promulgated thereunder, and any and all amendments, modifications,
supplements, renewals or restatements thereof.

 

“NASD” means the National Association of Securities Dealers, Inc.

 

“Outstanding Registrable Securities” means, at any time, all Registrable
Securities that at such time are either issued and outstanding or issuable upon
conversion of the Preferred Stock or exercise of the Warrants (without regard to
any limitation on such conversion or exercise).

 

4



--------------------------------------------------------------------------------

“Pension Plan” means an employee benefit plan (as defined in ERISA) maintained
by the Company for employees of the Company or any of its Affiliates.

 

“Permitted Liens” means the following:

 

(a) encumbrances consisting of easements, rights-of-way, zoning restrictions or
other restrictions on the use of real Property or imperfections to title that do
not (individually or in the aggregate) materially impair the ability of the
Company to use such Property in its businesses, and none of which is violated in
any material respect by existing or proposed structures or land use;

 

(b) Liens for taxes, assessments or other governmental charges that are not
delinquent or which are being contested in good faith by appropriate
proceedings, which proceedings have the effect of preventing the forfeiture or
sale of the Property subject to such Liens, and for which adequate reserves (as
determined in accordance with GAAP) have been established; and

 

(c) Liens of mechanics, materialmen, warehousemen, carriers, landlords or other
similar statutory Liens securing obligations that are not yet due and are
incurred in the ordinary course of business or which are being contested in good
faith by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of the Property subject to such Liens, for
which adequate reserves (as determined in accordance with GAAP) have been
established.

 

“Person” means any individual, corporation, trust, association, company,
partnership, joint venture, limited liability company, joint stock company,
Governmental Authority or other entity.

 

“Principal Market” means the principal exchange or market on which the Common
Stock is listed or traded.

 

“Property” means property and/or assets of all kinds, whether real, personal or
mixed, tangible or intangible (including, without limitation, all rights
relating thereto).

 

“Pro Rata Share” means, with respect to an Investor, the ratio determined by
dividing (i) the number of Preferred Shares purchased hereunder by such Investor
by (ii) the aggregate number of Preferred Shares purchased hereunder by all of
the Investors.

 

“Purchase Price” has the meaning specified in Section 1.1 hereof.

 

“Registrable Securities” means the Conversion Shares and the Warrant Shares, any
other shares of Common Stock issuable pursuant to the terms of the Certificate
of Designation or the Warrants, and any shares of capital stock issued or
issuable from time to time (with any adjustments) in replacement of, in exchange
for or otherwise in respect of the Conversion Shares or the Warrant Shares;
provided, however, that “Registrable Securities” shall not include any such
shares that have been sold to the public pursuant to the Registration Statement
or Rule 144.

 

5



--------------------------------------------------------------------------------

“Registration Statement” has the meaning set forth in the Registration Rights
Agreement.

 

“Rule 144” means Rule 144 under the Securities Act, or any successor provision.

 

“SEC Documents” has the meaning specified in Section 3.4 hereof.

 

“Securities” has the meaning specified in the preamble to this Agreement.

 

“Stated Value” means $1,000, subject to proportionate adjustment in the event of
a stock split or similar event.

 

“Subsidiary” means, with respect to the Company, any corporation or other entity
(other than an entity having no material operations or business during the
twelve month period immediately preceding the Execution Date) of which at least
a majority of the outstanding shares of stock or other ownership interests
having by the terms thereof ordinary voting power to elect a majority of the
board of directors (or Persons performing similar functions) of such corporation
or entity (regardless of whether, in the case of a corporation, stock of any
other class or classes of such corporation shall or might have voting power by
reason of the happening of any contingency) is at the time, directly or
indirectly, owned or controlled by the Company and/or one or more of its
Affiliates.

 

“Termination Date” means the first date on which there are no Preferred Shares
or Warrants outstanding.

 

“Trading Day” means any day on which the Common Stock is purchased and sold on
the Principal Market.

 

“Transaction Documents” means (i) this Agreement, (ii) the Warrants, (iii) the
Registration Rights Agreement, and (iv) all other agreements, documents and
other instruments executed and delivered by or on behalf of the Company or any
of its officers at the Closing.

 

“VWAP” on a Trading Day means the volume weighted average price of the Common
Stock for such Trading Day as reported by Bloomberg Financial Markets or, if
Bloomberg Financial Markets is not then reporting such prices, by a comparable
reporting service of national reputation selected by the Holders and reasonably
satisfactory to the Company. If the VWAP cannot be calculated for the Common
Stock on such Trading Day on any of the foregoing bases, then the Company shall
submit such calculation to an independent investment banking firm of national
reputation reasonably acceptable to the Investors, and shall cause such
investment banking firm to perform such determination and notify the Company and
the Investors of the results of determination no later than two (2) Business
Days from the time such calculation was submitted to it by the Company. All such
determinations shall be appropriately adjusted for any stock dividend, stock
split or other similar transaction during such period.

 

1.3 Other Definitional Provisions. All definitions contained in this Agreement
are

 

6



--------------------------------------------------------------------------------

equally applicable to the singular and plural forms of the terms defined. The
words “hereof”, “herein” and “hereunder” and words of similar import referring
to this Agreement refer to this Agreement as a whole and not to any particular
provision of this Agreement.

 

2. REPRESENTATIONS AND WARRANTIES OF EACH INVESTOR.

 

Each Investor hereby represents and warrants to the Company and agrees with the
Company that, as of the Execution Date and as of the Closing Date:

 

2.1 Authorization; Enforceability. Such Investor is duly and validly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization as set forth below such Investor’s name on the
signature page hereof with the requisite corporate power and authority to
purchase the Securities being purchased by it and to execute and deliver this
Agreement and the other Transaction Documents. This Agreement constitutes, and
upon execution and delivery thereof, each other Transaction Document to which
such Investor is a party will constitute, such Investor’s valid and legally
binding obligation, enforceable in accordance with its terms, subject to (i)
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or other similar laws of general application relating to or affecting
the enforcement of creditors’ rights generally and (ii) general principles of
equity.

 

2.2 Accredited Investor. Such Investor is an “accredited investor” as that term
is defined in Rule 501 of Regulation D; (ii) is acquiring the Securities in the
ordinary course of its business, solely for its own account, and not with a view
to the public resale or distribution of all or any part thereof, except pursuant
to sales that are registered under the Securities Act or are exempt from the
registration requirements of the Securities Act and does not have any agreement
or understanding with any person to distribute any of the Securities; provided,
however, that, in making such representation, such Investor does not agree to
hold the Securities for any minimum or specific term and reserves the right to
sell, transfer or otherwise dispose of the Securities at any time in accordance
with the provisions of this Agreement and with Federal and state securities laws
applicable to such sale, transfer or disposition.

 

2.3 Information. The Company has provided such Investor with information
regarding the business, operations and financial condition of the Company, and
has granted to such Investor the opportunity to ask questions of and receive
satisfactory answers from representatives of the Company, its officers,
directors, employees and agents concerning the Company and materials relating to
the terms and conditions of the purchase and sale of the Securities hereunder,
as such Investor deems relevant in making an informed decision with respect to
its investment in the Securities. Such Investor is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment. Neither such information nor any
other investigation conducted by such Investor or its representatives shall
modify, amend or otherwise affect such Investor’s right to rely on the Company’s
representations and warranties contained in this Agreement.

 

2.4 Limitations on Disposition. Such Investor acknowledges that, except as
provided in the Registration Rights Agreement, the Securities have not been and
are not being registered under the Securities Act and may not be transferred or
resold without registration under the Securities Act or unless pursuant to an
exemption therefrom.

 

7



--------------------------------------------------------------------------------

2.5 Legend. Such Investor understands that the certificates representing the
Securities may bear at issuance a restrictive legend in substantially the
following form:

 

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”), or the securities
laws of any state, and may not be offered, transferred, pledged, hypothecated,
sold or otherwise disposed of unless a registration statement under the
Securities Act and applicable state securities laws shall have become effective
with regard thereto, or an exemption from registration under the Securities Act
and applicable state securities laws is available in connection with such offer
or sale.”

 

Notwithstanding the foregoing, it is agreed that, as long as (A) the resale or
transfer (including without limitation a pledge) of any of the Securities is
registered pursuant to an effective registration statement and the holder
represents in writing to the Company that such Securities have been or will be
sold pursuant to such registration statement, (B) such Securities have been sold
pursuant to Rule 144, subject to receipt by the Company of customary
documentation in connection therewith, or (C) such Securities are eligible for
resale under Rule 144(k) or any successor provision and the holder thereof
represents in writing to the Company that it is eligible to use such rule for
public resales of such Securities, the certificates representing such Securities
shall be issued without any legend or other restrictive language and, with
respect to Securities upon which such legend is stamped, the Company shall issue
new certificates without such legend to the holder upon request.

 

2.6 Reliance on Exemptions. Such Investor understands that the Securities are
being offered and sold to it in reliance upon specific exemptions from the
registration requirements of federal and state securities laws and that the
Company is relying on the truth and accuracy of the representations and
warranties of such Investor set forth in this Section 2 in order to determine
the availability of such exemptions and the eligibility of such Investor to
acquire the Securities.

 

2.7 Non-Affiliate Status; Common Stock Ownership. Such Investor is not an
Affiliate of the Company or of any other Investor and is not acting in
association or concert with any other Person with regard to its purchase of
Preferred Shares and Warrants or otherwise in respect of the Company. Such
Investor’s investment in the Securities is not for the purpose of acquiring,
directly or indirectly, control of, and it has no intent to acquire or exercise
control of, the Company or to influence the decisions or policies of the Board
of Directors.

 

2.8 No Short Position in Company Securities. Neither such Investor nor any
person trading on its behalf or at its direction has established or maintained a
short position in the Common Stock or any other securities of the Company at any
time during the period of fifteen (15) Trading Days immediately preceding the
Execution Date.

 

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company hereby represents
and warrants to each Investor that, except as expressly set forth on the
disclosure schedules to this Agreement, as of the Execution Date and as of the
Closing Date:

 

3.1 Organization, Good Standing and Qualification. The Company is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or

 

8



--------------------------------------------------------------------------------

organization and has all requisite power and authority to carry on its business
as now conducted. The Company is duly qualified to transact business and is in
good standing in each jurisdiction in which it conducts business except where
the failure so to qualify has not had or would not reasonably be expected to
have a Material Adverse Effect. The Company does not have any Subsidiaries.

 

3.2 Authorization; Consents. The Company has the requisite corporate power and
authority to adopt and file the Certificate of Designation and perform its
obligations thereunder, to enter into and perform its obligations under this
Agreement and the other Transaction Documents, including without limitation its
obligations to issue and sell the Preferred Shares and Warrants to such Investor
in accordance with the terms thereof and to issue Conversion Shares and Warrant
Shares upon conversion of the Preferred Shares or exercise of the Warrants, as
the case may be. All corporate action on the part of the Company by its
officers, directors and stockholders necessary for the authorization, execution
and delivery of, and the performance by the Company of its obligations under,
the Certificate of Designation, this Agreement and the other Transaction
Documents has been taken, and no further consent or authorization of the
Company, its Board of Directors, stockholders, any Governmental Authority or
organization (other than such approval as may be required under the Securities
Act and applicable state securities laws in respect of the Registration Rights
Agreement and such stockholder approval as is expressly contemplated hereby), or
any other person or entity is required (pursuant to any rule of the Nasdaq
National Market or otherwise). The Board of Directors, and/or a duly authorized
committee thereof, has determined, at a duly convened meeting(s) or pursuant to
a unanimous written consent, that the issuance and sale of the Securities, and
the consummation of the transactions contemplated by the Certificate of
Designation, this Agreement and the other Transaction Documents (including
without limitation the issuance of the Conversion Shares and the Warrant
Shares), are in the best interests of the Company.

 

3.3 Due Execution; Enforceability. This Agreement has been and, at or prior to
the Closing, each other Transaction Document will be, duly executed and
delivered by the Company. Each Transaction Document constitutes the valid and
legally binding obligation of the Company, enforceable against it in accordance
with its terms, subject to (i) applicable bankruptcy, insolvency, fraudulent
transfer, moratorium, reorganization or other similar laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and (ii) general principles of equity.

 

3.4 SEC Documents; Agreements; Financial Statements; Other Information. The
Company has filed with the Commission all reports, schedules, registration
statements and definitive proxy statements that the Company was required to file
with the Commission on or after December 31, 2003 (collectively, the “SEC
Documents”). The Company is not aware of any event occurring on or prior to the
Closing Date (other than the transactions effected hereby and quarterly releases
of financial results) that would require the filing of, or with respect to which
the Company intends to file, a Form 8-K after the Closing. Each SEC Document, as
of the date of the filing thereof with the Commission (or if amended or
superseded by a filing prior to the date of this Agreement, then on the date of
such filing), complied in all material respects with the requirements of the
Securities Act or Exchange Act, as applicable, and the rules and regulations
promulgated thereunder and, as of the date of such filing (or if amended or
superseded by a filing prior to the date of this Agreement, then on the date of
such filing), such SEC Document (including all exhibits and schedules thereto
and documents incorporated by reference therein) did not contain an untrue
statement of material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances

 

9



--------------------------------------------------------------------------------

under which they were made, not misleading. All documents required to be filed
as exhibits to the SEC Documents have been filed as required. Except as set
forth in the Disclosure Documents, the Company has no liabilities, contingent or
otherwise, other than liabilities incurred in the ordinary course of business
which, under GAAP, are not required to be reflected in the financial statements
included in the SEC Documents and which, individually or in the aggregate, are
not material to the business or financial condition of the Company. The
financial statements included in the SEC Documents have been prepared in
accordance with GAAP (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end adjustments).

 

3.5 Capitalization; Debt Schedule. The capitalization of the Company as of the
date hereof, including its authorized capital stock, the number of shares issued
and outstanding, the number of shares issuable and reserved for issuance
pursuant to the Company’s stock option plans and agreements, the number of
shares issuable and reserved for issuance pursuant to securities (other than the
Securities) exercisable for, or convertible into or exchangeable for any shares
of Common Stock and the number of shares initially to be reserved for issuance
upon conversion of the Preferred Shares and exercise of the Warrants is set
forth on Schedule 3.5 hereto. All issued and outstanding shares of capital stock
of the Company have been validly issued, fully paid and non-assessable. No
shares of the capital stock of the Company are subject to preemptive rights or
any other similar rights of security holders of the Company or any Liens created
by or through the Company. Except as set forth or Schedule 3.5, there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into or exercisable or exchangeable for, any shares of capital stock
of the Company, or arrangements by which the Company is or may become bound to
issue additional shares of capital stock of the Company (whether pursuant to
anti-dilution, “reset” or other similar provisions). Except as described on
Schedule 3.5 hereto, the Company has no material Debt outstanding as of the date
hereof. The Company’s shares of the capital stock of Lumera Corporation are held
by the Company free and clear of all Liens.

 

3.6 Due Authorization; Valid Issuance. The shares of Preferred Stock are duly
authorized and, when issued, sold and delivered in accordance with the terms
hereof, (i) will be duly and validly issued, free and clear of any Liens imposed
by or through the Company, (ii) assuming the accuracy of each Investor’s
representations in this Agreement, will be issued, sold and delivered in
compliance with all applicable Federal and state securities laws and (iii) will
be entitled to all rights, preferences and privileges described in the
Certificate of Designation. The Warrants, the Conversion Shares and the Warrant
Shares are duly authorized and, when issued, sold and delivered in accordance
with the terms of this Agreement, the Certificate or the Warrants, as the case
may be, will be duly and validly issued, fully paid and non-assessable, free and
clear of any Liens imposed by or through the Company and, assuming the accuracy
of each Investor’s representations in this Agreement, will be issued, sold and
delivered in compliance with all applicable Federal and state securities laws.

 

3.7 No Conflict with Other Instruments. The Company is not in violation of any
provisions of its charter, bylaws or any other governing document or in default
(and no event has occurred which,

 

10



--------------------------------------------------------------------------------

with notice or lapse of time or both, would constitute a default) under any
provision of any instrument or contract to which it is a party or by which it or
any of its Property is bound, or in violation of any provision of any
Governmental Requirement applicable to it, except for any default under any such
instrument or contract or any violation of any provision of a Governmental
Requirement that, in either such case, has not had or would not reasonably be
expected to have a Material Adverse Effect (any such violation or default being
referred to herein as a “Current Violation”). The (i) execution, delivery and
performance of this Agreement and the other Transaction Documents, (ii) filing
of and performance of its obligations under the Certificate of Designation and
(iii) consummation of the transactions contemplated hereby and thereby
(including without limitation, the issuance of the Preferred Stock and the
Warrants and the reservation for issuance and issuance of the Conversion Shares
and the Warrant Shares) will not result in a Current Violation or in the
creation of any Lien upon any assets of the Company or the triggering of any
preemptive or anti-dilution rights (including without limitation pursuant to any
“reset” or similar provisions) or rights of first refusal or first offer, or any
other rights that would allow or permit the holders of the Company’s securities
or other Persons to purchase shares of Common Stock or other securities of the
Company.

 

3.8 Financial Condition; Taxes; Litigation.

 

3.8.1 The Company’s financial condition is, in all material respects, as
described in the Disclosure Documents, except for changes in the ordinary course
of business and normal year-end adjustments that are not, in the aggregate,
materially adverse to the business or financial condition of the Company. There
has occurred no (i) material adverse change to the Company’s business,
operations, properties, financial condition, or results of operations since the
date of the Company’s most recent audited financial statements contained in the
Disclosure Documents or (ii) change by the Company in its accounting principles,
policies and methods except as required by changes in GAAP or applicable law.

 

3.8.2 The Company (i) has prepared in good faith and duly and timely filed all
tax returns required to be filed by it and such returns are complete and
accurate in all material respects and (ii) has paid all taxes required to have
been paid by it, except for taxes which it reasonably disputes in good faith or
the failure of which to pay has not had or would not reasonably be expected to
have a Material Adverse Effect, and has no liability with respect to accrued
taxes in excess of the amounts that are described as accrued in the most recent
financial statements included in the Disclosure Documents.

 

3.8.3 Except as described in Schedule 3.8.3, the Company is not the subject of
any pending or, to the Company’s knowledge, threatened inquiry, investigation or
administrative or legal proceeding by the Internal Revenue Service, the taxing
authorities of any state or local jurisdiction (other than with respect to taxes
which it reasonably disputes in good faith or the failure of which to pay has
not had or would not reasonably be expected to have a Material Adverse Effect),
the Commission, the NASD, any state securities commission or other Governmental
Authority.

 

3.8.4 Except as described in Schedule 3.8.4, there is no material claim,
litigation or administrative proceeding pending or, to the Company’s knowledge,
threatened or contemplated, against the Company or, to the Company’s knowledge,
against any officer, director or employee of the Company in connection with such
person’s employment therewith. The Company is not a party to or subject to the
provisions of, any order, writ, injunction, judgment or decree of any court or
Governmental Authority which has had or would reasonably be expected to have a
Material Adverse Effect.

 

11



--------------------------------------------------------------------------------

3.9 Form S-3. The Company is eligible to register the Registrable Securities for
resale by each Investor on a registration statement on Form S-3 under the
Securities Act. To the Company’s knowledge, there exist no facts or
circumstances (including without limitation any required approvals or waivers of
any circumstances that may delay or prevent the obtaining of accountant’s
consents) that could reasonably be expected to prohibit or delay the
preparation, filing or effectiveness of such registration statement.

 

3.10 Acknowledgment of Dilution. The Company acknowledges that the issuance of
the Conversion Shares upon conversion of the Preferred Shares and issuance of
Warrant Shares upon exercise of the Warrants may result in dilution of the
outstanding shares of Common Stock. The Company further acknowledges that its
obligation to issue Conversion Shares and Warrant Shares in accordance with the
terms of the Certificate of Designation and Warrants, respectively, is
unconditional regardless of the effect of any such dilution.

 

3.11 Intellectual Property. Except as set forth in Schedule 3.11:

 

(a) The Company owns, free and clear of claims or rights or any other Person,
with full right to use, sell, license, sublicense, dispose of, and bring actions
for infringement of, or, to the knowledge of the Company, has acquired licenses
or other rights to use, all Intellectual Property necessary for the conduct of
its business as presently conducted (other than with respect to software which
is generally commercially available and not used or incorporated into the
Company’s products and open source software which may be subject to one or more
“general public” licenses). All works that are used or incorporated into the
Company’s services, products or services or products actively under development
and which is proprietary to the Company was developed by or for the Company by
the current or former employees, consultants or independent contractors of the
Company or its predecessors in interest or purchased or licensed by the Company
or its predecessors in interest.

 

(b) The business of the Company as presently conducted and the production,
marketing, licensing, use and servicing of any products or services of the
Company do not, to the knowledge of the Company, infringe or conflict with any
patent, trademark, copyright, or trade secret rights of any third parties or any
other Intellectual Property of any third parties in any material respect. The
Company has not received written notice from any third party asserting that any
Intellectual Property owned or licensed by the Company, or which the Company
otherwise has the right to use, is invalid or unenforceable by the Company and,
to the Company’s knowledge, there is no valid basis for any such claim (whether
or not pending or threatened).

 

(c) No claim is pending or, to the Company’s knowledge, threatened against the
Company nor has the Company received any written notice or other written claim
from any Person asserting that any of the Company’s present or contemplated
activities infringe or may infringe in any material respect any Intellectual
Property of such Person and the Company is not aware of any infringement by any
other Person of any material rights of the Company under any Intellectual
Property Rights.

 

12



--------------------------------------------------------------------------------

(d) All licenses or other agreements under which the Company is granted
Intellectual Property (excluding licenses to use software utilized in the
Company’s internal operations and which is generally commercially available) are
in full force and effect and, to the Company’s knowledge, there is no material
default by any party thereto. The Company has no reason to believe that the
licensors under such licenses and other agreements do not have and did not have
all requisite power and authority to grant the rights to the Intellectual
Property purported to be granted thereby.

 

(e) All licenses or other agreements under which the Company has granted rights
to Intellectual Property to others (including all end-user agreements) since
January 1, 2003, are in full force and effect, unless otherwise terminated in
accordance with the terms of such licenses or arrangements, there has been no
material default by the Company thereunder and, to the Company’s knowledge,
there is no material default by any other party thereto.

 

(f) The Company has taken all steps required in accordance with commercially
reasonable business practice to establish and preserve its ownership in its
owned Intellectual Property and to keep confidential all material technical
information developed by or belonging to the Company which has not been patented
or copyrighted. To the Company’s knowledge, the Company is not making any
material unlawful use of any Intellectual Property of any other Person,
including, without limitation, any former employer of any past or present
employees of the Company. To the Company’s knowledge, neither the Company nor
any of its employees has any agreements or arrangements with former employers of
such employees relating to any Intellectual Property of such employers, which
materially interfere or conflict with the performance of such employee’s duties
for the Company or result in any former employers of such employees having any
rights in, or claims on, the Company’s Intellectual Property. Except as set
forth on Schedule 3.11(f)(i), each current and former employee of the Company
has executed agreements regarding confidentiality, proprietary information and
assignment of inventions and copyrights to the Company, each independent
contractor or consultant of the Company has executed agreements regarding
confidentiality and proprietary information, and the Company has not received
written notice that any employee, consultant or independent contractor is in
violation of any agreement or in breach of any agreement or arrangement with
former or present employers relating to proprietary information or assignment of
inventions. Without limiting the foregoing: (i) the Company has taken reasonable
security measures to guard against unauthorized disclosure or use of any of its
Intellectual Property; and (ii) the Company has no reason to believe that any
Person (including, without limitation, any former employee or consultant of the
Company) has unauthorized possession of any of its Intellectual Property, or any
part thereof, or that any Person has obtained unauthorized access to any of its
Intellectual Property. The Company has complied in all material respects with
its obligations pursuant to all agreements relating to Intellectual Property
rights that are the subject of licenses granted by third parties, except for any
non-compliance that has not had or would not reasonably be expected to have a
Material Adverse Effect.

 

3.12 Registration Rights. Except as described on Schedule 3.12 hereto, the
Company has not granted or agreed to grant to any person or entity any rights
(including “piggy-back” registration rights) to have any securities of the
Company registered with the Commission or any other governmental authority which
has not been satisfied in full prior to the date hereof.

 

3.13 Fees. Except as contemplated by Section 6.10 hereof and as set forth on
Schedule 3.13

 

13



--------------------------------------------------------------------------------

or disclosed in writing to the Investor by the Company, the Company is not
obligated to pay any compensation or other fee, cost or related expenditure to
any underwriter, broker, agent or other representative in connection with the
transactions contemplated hereby. The Company will indemnify and hold harmless
each Investor from and against any claim by any person or entity alleging that,
as a result of any agreement or arrangement between such Person and the Company,
such Investor is obligated to pay any such compensation, fee, cost or related
expenditure in connection with the transactions contemplated hereby.

 

3.14 Foreign Corrupt Practices. Neither the Company, nor to the Company’s
knowledge any director, officer, agent, employee or other person acting on
behalf of the Company, has (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity, (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee (including without
limitation any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment), or (iii) violated any provision of the Foreign Corrupt
Practices Act of 1977, as amended.

 

3.15 Key Employees. Each of the Company’s executive officers (as defined in Rule
501(f) of the Securities Act) (each, a “Key Employee”) is currently serving in
the capacity described in the SEC Documents. The Company has no knowledge of any
fact or circumstance (including without limitation (i) the terms of any
agreement to which such person is a party or any litigation in which such person
is or may become involved and (ii) any illness or medical condition that could
reasonably be expected to result in the disability or incapacity of such person)
that would limit or prevent any such person from serving in such capacity on a
full-time basis in the foreseeable future, or of any intention on the part of
any such person to limit or terminate his or her employment with the Company.

 

3.16 Employee Matters. There is no strike, labor dispute or union organization
activities pending or, to the knowledge of the Company, threatened between it
and its employees. No employees of the Company belong to any union or collective
bargaining unit. The Company has complied in all material respects with all
applicable federal and state equal opportunity and other laws related to
employment.

 

3.17 Environment. To the Company’s knowledge, the Company does not have any
current liability under any Environmental Law, nor, to the knowledge of the
Company, do any factors exist that are reasonably likely to give rise to any
such liability that, individually or in the aggregate, has had or would
reasonably be expected to have a Material Adverse Effect. To the Company’s
knowledge, the Company has not violated any Environmental Law applicable to it
now or previously in effect, other than such violations or infringements that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect.

 

3.18 ERISA. Except as described on Schedule 3.18, the Company does not maintain
or contribute to, or have any obligation under, any Pension Plan. The Company is
in compliance in all material respects with the presently applicable provisions
of ERISA and the United States Internal Revenue Code of 1986, as amended, except
for matters that, individually or in the aggregate, have not had, and would not
reasonably be expected to have, a Material Adverse Effect.

 

14



--------------------------------------------------------------------------------

3.19 Insurance. The Company maintains insurance in such amounts and covering
such losses and risks as the Company believes to be reasonably prudent in
relation to the businesses in which the Company is engaged. No notice of
cancellation has been received for any of such policies and the Company
reasonably believes that is in compliance with all of the terms and conditions
thereof. The Company has no reason to believe that it will not be able to renew
any existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue doing
business as currently conducted without a significant increase in cost, other
than normal increases in the industry. Without limiting the generality of the
foregoing, the Company maintains Director’s and Officer’s insurance in an amount
deemed to be reasonable and appropriate by the Company’s Board of Directors.

 

3.20 Property. The Company does not own any real property. The Company has good
and marketable title to all personal Property owned by it which, in each such
case free and clear of all Liens except for Permitted Liens and except for such
Liens which, individually and together with all other Liens (including without
limitation Permitted Liens) do not have, and cannot reasonably be expected to
have, a Material Adverse Effect. Any Property held under lease by the Company is
held by it under valid, subsisting and enforceable leases with such exceptions
as are not material and do not materially interfere with the use made or
proposed to be made of such Property by the Company.

 

3.21 Regulatory Permits. The Company possesses all material certificates,
authorizations and permits issued by the appropriate federal, state or foreign
regulatory authorities necessary to conduct its businesses other than where the
failure to possess such certificates, authorizations or permits, individually or
in the aggregate, has not had and would not reasonably be expected to have a
Material Adverse Effect. The Company has not received any notice or otherwise
become aware of any proceedings, inquiries or investigations relating to the
revocation or modification of any such certificate, authorization or permit.

 

3.22 Exchange Act Registration; Listing. The Company’s Common Stock is
registered pursuant to Section 12(g) of the Exchange Act and is listed on the
Nasdaq National Market. The Company currently meets the continuing eligibility
requirements for listing on the Nasdaq National Market and has not received any
notice from such market or the NASD that it does not currently satisfy such
requirements or that such continued listing is in any way threatened. The
Company has taken no action designed to, or which, to the knowledge of the
Company, would reasonably be expected to have the effect of, terminating the
registration of the Common Stock under the Exchange Act or delisting the Common
Stock from the Nasdaq National Market.

 

3.23 Investment Company Status. The Company is not, and immediately after
receipt of the Purchase Price for the Securities issued under this Agreement
will not be, an “investment company” or an entity “controlled” by an “investment
company” within the meaning of the Investment Company Act of 1940, as amended
(the “Investment Company Act”).

 

3.24 Transfer Taxes. No stock transfer or other taxes (other than income taxes)
are required to be paid in connection with the issuance and sale of any of the
Securities, other than such taxes for which the Company has established
appropriate reserves and intends to pay in full on or before the relevant
Closing.

 

15



--------------------------------------------------------------------------------

3.25 Internal Controls and Procedures. The Company maintains internal accounting
controls, policies and procedures, and such books and records as are reasonably
designed to provide reasonable assurance that (i) all transactions to which the
Company is a party or by which its properties are bound are effected by a duly
authorized employee or agent of the Company, supervised by and acting within the
scope of the authority granted by the Company’s senior management; and (ii) all
transactions to which the Company is a party, or by which its properties are
bound, are recorded (and such records maintained) as necessary or appropriate to
ensure that the financial statements of the Company are prepared in accordance
with GAAP or in accordance with Governmental Requirements, as may be required,
except, in any individual case or in the aggregate, has not had, and would not
reasonably be expected to have, a Material Adverse Effect.

 

3.26 Embargoed Person. None of the funds or other assets of the Company shall
constitute property of, or shall be beneficially owned, directly or indirectly,
by any person subject to trade restrictions under United States law, including,
but not limited to, the International Emergency Economic Powers Act, 50 U.S.C. §
1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Orders or regulations promulgated under any such United States laws
(each, an “Embargoed Person”), with the result that the investments evidenced by
the Securities are or would be in violation of law. No Embargoed Person shall
have any interest of any nature whatsoever in the Company with the result that
the investments evidenced by the Securities are or would be in violation of law.
None of the funds or other assets of the Company shall be derived from any
unlawful activity with the result that the investments evidenced by the
Securities are or would be in violation of law.

 

3.27 Solvency. As of the Execution Date and as of the Closing Date, (i) the fair
saleable value of the Company’s assets exceeds the amount that will be required
to be paid on or in respect of the Company’s existing Debt as such Debt matures
or is otherwise payable; (ii) the Company’s assets do not constitute
unreasonably small capital to carry on its business for the current fiscal year
as now conducted and as proposed to be conducted taking into account the current
and projected capital requirements of the business conducted by the Company and
projected capital availability; and (iii) the current cash flow of the Company,
together with the proceeds the Company would receive upon liquidation of its
assets, after taking into account all anticipated uses of such amounts, would be
sufficient to pay all Debt when such Debt is required to be paid. The Company
has no knowledge of any facts or circumstances which lead it to believe that it
will be required to file for reorganization or liquidation under the bankruptcy
or reorganization laws of any jurisdiction, and has no present intention to so
file.

 

3.28 Transactions with Interested Person. Except as set forth in Schedule 3.28,
no officer, director or employee of the Company is or has made any arrangements
with the Company to become a party to any transaction with the Company (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.

 

3.29 Customers. The relationships of the Company with its customers are
maintained on

 

16



--------------------------------------------------------------------------------

commercially reasonable terms. To the Company’s knowledge, no customer of the
Company has any plan or intention to terminate its agreement with the Company,
which termination would reasonably be expected to have a Material Adverse
Effect.

 

3.30 Full Disclosure. The representations, warranties and written statements
contained in this Agreement and the other Transaction Documents and in the
certificates, exhibits and schedules delivered to such Investor by the Company
pursuant to this Agreement and the other Transaction Documents and in connection
with such Investor’s due diligence investigation of the Company, do not contain
any untrue statement of a material fact, and do not omit to state a material
fact required to be stated therein or necessary in order to make such
representations, warranties or statements not misleading in light of the
circumstances under which they were made. Neither the Company nor any Person
acting on its behalf or at its direction has provided such Investor with
material non-public information. Following the issuance of the press release in
accordance with Section 4.1(c) hereof, to the Company’s knowledge, such Investor
will not possess any material non-public information concerning the Company. The
Company acknowledges that such Investor is relying on the representations,
acknowledgments and agreements made by the Company in this Section 3.30 and
elsewhere in this Agreement in making trading and other decisions concerning the
Company’s securities.

 

3.31 No Other Agreements. The Company has not, directly or indirectly, entered
into any agreement with or granted any right to any Investor relating to the
terms or conditions of the transactions contemplated by the Certificate of
Designation or the Transaction Documents except as expressly set forth therein.

 

4. COVENANTS OF THE COMPANY AND EACH INVESTOR.

 

4.1 The Company agrees with each Investor that the Company will:

 

(a) file a Form D with respect to the Securities issued at the Closing as and
when required under Regulation D and provide a copy thereof to such Investor
promptly after such filing;

 

(b) take such action as the Company reasonably determines upon the advice of
counsel is necessary to qualify the Securities for sale under applicable state
or “blue-sky” laws or obtain an exemption therefrom, and shall provide evidence
of any such action to such Investor promptly after any such filing; and

 

(c) (i) on or prior to 6:30 a.m. (eastern time) on the Business Day following
the Execution Date, issue a press release disclosing the material terms of this
Agreement and the other Transaction Documents and the transactions contemplated
hereby and thereby and (ii) on or prior to 5:00 p.m. (eastern time) on the
second Business Day immediately following the Execution Date, file with the
Commission a Current Report on Form 8-K disclosing the material terms of this
Agreement, the Certificate of Designation and the other Transaction Documents
and the transactions contemplated hereby and thereby, including as exhibits this
Agreement, the Certificate of Designation and the other Transaction Documents;
provided, however, that each Investor shall have a reasonable opportunity to
review and comment on any such press release or Form 8-K prior to the issuance
or filing thereof. Thereafter, the Company shall timely file any filings and
notices required by the Commission or applicable law with respect to the
transactions contemplated hereby.

 

17



--------------------------------------------------------------------------------

4.2 The Company agrees that it will, during the period beginning on the
Execution Date and ending on the Termination Date:

 

(a) maintain its corporate existence in good standing;

 

(b) maintain, keep and preserve all of its Properties necessary in the proper
conduct of its businesses in good repair, working order and condition (ordinary
wear and tear excepted) and make all necessary repairs, renewals and
replacements and improvements thereto, except where the failure to do so would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;

 

(c) pay or discharge before becoming delinquent (a) all taxes, levies,
assessments and governmental charges imposed on it or its income or profits or
any of its Property and (b) all lawful claims for labor, material and supplies,
which, if unpaid, might become a Lien upon any of its Property, except where the
failure to do so would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect; provided, however, that the Company
shall not be required to pay or discharge any tax, levy, assessment or
governmental charge, or claim for labor, material or supplies, whose amount,
applicability or validity is being contested in good faith by appropriate
proceedings being diligently pursued and for which appropriate reserves have
been established under GAAP;

 

(d) comply with all Governmental Requirements applicable to the operation of its
business, except for instances of noncompliance that would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;
provided, however, that the Company shall not be required to comply with any
Governmental Requirements, the applicability or validity of which is being
contested in good faith by appropriate proceedings being diligently pursued and
for which adequate reserves have been established under GAAP;

 

(e) comply with all agreements, documents and instruments binding on it or
affecting its Properties or business, including, without limitation, all
Material Contracts, except for instances of noncompliance that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;

 

(f) provide each Investor with copies of all materials sent to its stockholders,
in each such case at the same time as delivered to such stockholders;

 

(g) timely file with the Commission all reports required to be filed pursuant to
the Exchange Act and refrain from terminating its status as an issuer required
by the Exchange Act to file reports thereunder even if the Exchange Act or the
rules or regulations thereunder would permit such termination;

 

(h) until the earlier of (A) Effective Date of the Registration Statement and
(B) the six (6) month anniversary of the Closing Date, take commercially
reasonable steps to restrict each of the Company’s Chief Executive Officer,
President and Chief Financial Officer (each, a “Specified Employee”) from
selling shares of Common Stock, other than (i) in connection with any

 

18



--------------------------------------------------------------------------------

10b-5(1) trading plans in effect as of the Execution Date and disclosed to each
Investor in writing and (ii) with respect to each Specified Employee, unless and
until the VWAP for 10 consecutive Trading Days exceeds 140% of the Market Price
on the Closing Date (the “Specified Employee Threshold”), up to 15% of the
shares of Common Stock and vested options held on the date hereof by such
Specified Employee; provided, that in the event the Specified Employee Threshold
occurs, the restriction contained in this section shall terminate, and each
Specified Employee shall be free to sell any Common Stock held by such Specified
Employee; and

 

(i) use commercially reasonable efforts to maintain adequate insurance coverage
(including D&O insurance) for the Company and each Subsidiary.

 

4.3 Reservation of Common Stock. The Company shall authorize, reserve for
issuance to the Investor, and keep available at all times during which Preferred
Shares or Warrants are outstanding, free from any preemptive rights, a number of
shares of Common Stock (the “Reserved Amount”) that, on the Closing Date, is not
less than one hundred ten percent (110%) of the sum of (A) the number of
Conversion Shares issuable upon conversion of all of the Preferred Shares
issuable at the Closing plus (B) the number of Warrant Shares issuable upon
exercise of all of the Warrants issuable at the Closing, in each case without
regard to any limitation on such conversion or exercise that may otherwise
exist. The Reserved Amount shall be allocated in accordance with each Investor’s
Pro Rata Share. In the event that an Investor shall sell or otherwise transfer
any of such Investor’s Preferred Shares or Warrants, each transferee shall be
allocated a pro rata portion of such transferor’s Reserved Amount. Any portion
of the Reserved Amount allocated to any Investor or other Person which no longer
holds any Preferred Shares or Warrants shall be reallocated to the remaining
Investors pro rata based on the number of Outstanding Registrable Securities
held by such Investors at such time. In the event that the Reserved Amount is
insufficient at any time to cover one hundred percent 100% of the Registrable
Securities issuable upon the conversion of the Preferred Stock and the exercise
of the Warrants (without regard to any restriction on such conversion or
exercise), the Company shall take such action (including without limitation
holding a meeting of its stockholders) to increase the Reserved Amount to cover
110% of the Registrable Securities issuable upon such conversion and exercise),
such increase to be effective not later than the thirtieth (30th) day (or
sixtieth (60th) day, in the event stockholder approval is required for such
increase) following the Company’s receipt of written notice of such deficiency.
While any Preferred Shares or Warrants are outstanding, the Company shall not
reduce the Reserved Amount without obtaining the prior written consent of each
Investor.

 

4.4 Use of Proceeds. The Company shall use the proceeds from the sale of the
Securities in the ordinary course of its business; provided, however, that the
Company shall not use such proceeds (i) to pay any dividend or make any
distribution on any such securities, or (ii) to repay any loan made to or
incurred by any Key Employee or Affiliate of the Company.

 

4.5 Use of Investor Name. Except as may be required by applicable law and/or
this Agreement, the Company shall not use, directly or indirectly, any
Investor’s name or the name of any of its Affiliates in any advertisement,
announcement, press release or other similar communication unless it has
received the prior written consent of such Investor for the specific use
contemplated or as otherwise required by applicable law or regulation.

 

19



--------------------------------------------------------------------------------

4.6 Limitations on Disposition. No Investor shall sell, transfer, assign or
dispose of any Securities, unless:

 

(a) there is then in effect an effective registration statement under the
Securities Act covering such proposed disposition and such disposition is made
in accordance with such registration statement; or

 

(b) such Investor has notified the Company in writing of any such disposition,
received the Company’s written consent to such disposition and furnished the
Company with an opinion of counsel, reasonably satisfactory to the Company, that
such disposition will not require registration of such Securities under the
Securities Act; provided, however, that no such consent or opinion of counsel
will be required (A) if the sale, transfer or assignment complies with federal
and state securities laws and is made to a fund or other institutional investor
that is an Affiliate of such Investor and which is also an “accredited investor”
as that term is defined in Rule 501 of Regulation D; provided, that such
Affiliate provides the Company with customary accredited investor and investment
representations (comparable with those set forth in Section 2.2 hereof), and
agrees to be bound by the terms and conditions of this Agreement, (B) if the
sale, transfer or assignment is made pursuant to Rule 144 and such Investor
provides the Company with evidence reasonably satisfactory to the Company that
the proposed transaction satisfies the requirements of Rule 144 or (C) in
connection with a bona fide pledge or hypothecation of any Securities under a
margin arrangement with a broker-dealer or other financial institution or the
sale of any such Securities by such broker-dealer or other financial institution
following such Investor’s default under such margin arrangement.

 

4.7 Disclosure of Information. The Company agrees that it will not at any time
following the Execution Date disclose material non-public information to any
Investor without first obtaining such Investor’s written consent to such receive
such information.

 

4.8 Listing. The Company (i) has, or promptly following the Closing shall, use
its best efforts to include all of the Conversion Shares issuable upon
conversion of the Preferred Shares and all of the Warrant Shares issuable upon
exercise of the Warrants (without regard to any limitation on such conversion or
exercise) for listing on the Nasdaq National Market, and (ii) shall use its best
efforts to maintain the designation and quotation, or listing, of the Common
Stock on the Nasdaq National Market, the Nasdaq Small Cap Market or the New York
Stock Exchange for a minimum of five (5) years following the Closing Date.

 

4.9 Indemnification of Investors. The Company will indemnify and hold each
Investor and its directors, managers, officers, shareholders, members, partners,
employees and agents (each, an “Investor Party”) harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation that any such Investor
Party may suffer or incur as a result of or relating to (a) any breach of any of
the representations, warranties, covenants or agreements made by the Company in
this Agreement or in the other Transaction Documents or (b) any action
instituted against an Investor, or any of them or their respective Affiliates,
by any stockholder of the Company who is not an Affiliate of such Investor, with
respect to any of the transactions contemplated by the Transaction Documents
(unless such action is based upon a breach of such Investor’s representation,
warranties or covenants under the Transaction Documents or any

 

20



--------------------------------------------------------------------------------

agreements or understandings such Investor may have with any such stockholder or
any violations by such Investor of state or federal securities laws or any
conduct by such Investor which constitutes fraud, gross negligence, willful
misconduct or malfeasance). If any action shall be brought against any Investor
Party in respect of which indemnity may be sought pursuant to this Agreement,
such Investor Party shall promptly notify the Company in writing, and the
Company shall have the right to assume the defense thereof with counsel of its
own choosing. Any Investor Party shall have the right to employ separate counsel
in any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Investor Party except
to the extent that (i) the employment thereof has been specifically authorized
by the Company in writing, (ii) the Company has failed after a reasonable period
of time following such Investor Party’s written request that it do so, to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of such separate counsel, a material conflict on any material
issue between the position of the Company and the position of such Investor
Party. The Company will not be liable to any Investor Party under this Agreement
(i) for any settlement by an Investor Party effected without the Company’s prior
written consent, which shall not be unreasonably withheld or delayed; or (ii) to
the extent, but only to the extent that a loss, claim, damage or liability is
attributable to such Investor Party’s wrongful actions or omissions, or gross
negligence or to such Investor Party’s breach of any of the representations,
warranties, covenants or agreements made by such Investor in this Agreement or
in the other Transaction Documents.

 

5. CONDITIONS TO CLOSING.

 

5.1 Conditions to Investors’ Obligations at the Closing. Each Investor’s
obligations to effect the Closing, including without limitation its obligation
to purchase Preferred Shares and Warrants at the Closing, are conditioned upon
the fulfillment (or waiver by such Investor in its sole and absolute discretion)
of each of the following events as of the Closing Date:

 

  5.1.1 the representations and warranties of the Company set forth in this
Agreement and in the other Transaction Documents shall be true and correct in
all material respects as of such date as if made on such date (except that to
the extent that any such representation or warranty relates to a particular
date, in which case such representation or warranty shall be true and correct in
all material respects as of that particular date);

 

  5.1.2 the Company shall have complied with or performed in all material
respects all of the agreements, obligations and conditions set forth in the
Certificate of Designation, this Agreement or the other Transaction Documents
that are required to be complied with or performed by the Company on or before
such date;

 

  5.1.3 the Company shall have filed the Certificate of Designation with the
Secretary of State of the State of Delaware, and delivered to such Investor
written evidence of the acceptance of such filing;

 

  5.1.4 the Closing Date shall occur not later than September 10, 2004;

 

21



--------------------------------------------------------------------------------

  5.1.5 the Company shall have delivered to such Investor a certificate, signed
by the Chief Executive Officer and Chief Financial Officer of the Company,
certifying that the conditions specified in subparagraphs 5.1.1, 5.1.2, 5.1.3,
5.1.10, 5.1.11, 5.1.12 and 5.1.13 have been fulfilled as of the Closing Date, it
being understood that such Investor may rely on such certificate as a
representation and warranty of the Company made herein;

 

  5.1.6 the Company shall have delivered to such Investor a certificate, signed
by the Secretary or an Assistant Secretary of the Company, attaching (i) the
Certificate of Incorporation and By-Laws of the Company, and (ii) resolutions
passed by its Board of Directors to authorize the transactions contemplated
hereby and by the other Transaction Documents, and certifying that such
documents are true and complete copies of the originals and that such
resolutions have not been amended or superseded, it being understood that such
Investor may rely on such certificate as a representation and warranty of the
Company made herein;

 

  5.1.7 the Company shall have delivered to such Investor an opinion of counsel
for the Company, dated as of the Closing Date, in form and substance reasonably
satisfactory to such Investor;

 

  5.1.8 the Company shall have delivered to such Investor duly executed Warrants
and certificates representing the Preferred Shares being purchased by such
Investor at the Closing;

 

  5.1.9 the Company shall have executed and delivered to such Investor the
Registration Rights Agreement;

 

  5.1.10 the Company shall have obtained the written agreement of each Specified
Employee to refrain from selling shares of Common Stock prior to the Effective
Date in accordance with Section 4.2(h) hereof;

 

  5.1.11 there shall have occurred no material adverse change in the Company’s
consolidated business or financial condition since the date of the Company’s
most recent financial statements contained in the Disclosure Documents;

 

  5.1.12 the Common Stock shall be listed on the Nasdaq National Market; and

 

  5.1.13 there shall be no injunction, restraining order or decree of any nature
of any court or Government Authority of competent jurisdiction that is in effect
that restrains or prohibits the consummation of the transactions contemplated
hereby or by the other Transaction Documents.

 

22



--------------------------------------------------------------------------------

5.2 Conditions to Company’s Obligations at the Closing. The Company’s
obligations to effect the Closing with each Investor are conditioned upon the
fulfillment (or waiver by the Company in its sole and absolute discretion) of
each of the following events as of the Closing Date:

 

  5.2.1 the representations and warranties of such Investor set forth in this
Agreement and in the other Transaction Documents shall be true and correct in
all material respects as of such date as if made on such date (except that to
the extent that any such representation or warranty relates to a particular
date, in which case such representation or warranty shall be true and correct in
all respects as of that particular date);

 

  5.2.2 such Investor shall have complied with or performed all of the
agreements, obligations and conditions set forth in this Agreement and in the
other Transaction Documents that are required to be complied with or performed
by such Investor on or before the Closing Date;

 

  5.2.3 there shall be no injunction, restraining order or decree of any nature
of any court or Government Authority of competent jurisdiction that is in effect
that restrains or prohibits the consummation of the transactions contemplated
hereby or by the other Transaction Documents;

 

  5.2.4 such Investor shall have executed each Transaction Document to which it
is a party and delivered the same to the Company; and

 

  5.2.5 such Investor shall have tendered to the Company by wire transfer the
Purchase Price for the Preferred Shares and Warrants being purchased by it at
the Closing.

 

6. MISCELLANEOUS.

 

6.1 Survival; Severability. The representations, warranties, covenants and
indemnities made by the parties herein, in the Certificate of Designation and in
the other Transaction Documents shall survive the Closing notwithstanding any
due diligence investigation made by or on behalf of the party seeking to rely
thereon. In the event that any provision of this Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision; provided that in such case the parties shall negotiate in good faith
to replace such provision with a new provision which is not illegal,
unenforceable or void, as long as such new provision does not materially change
the economic benefits of this Agreement to the parties.

 

6.2 Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and permitted assigns any rights, remedies, obligations or

 

23



--------------------------------------------------------------------------------

liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. After the Closing, each Investor may assign its rights and
obligations hereunder, in connection with any private sale or transfer of
Preferred Shares or Warrants in accordance with the terms hereof, as long as, as
a condition precedent to such transfer, the transferee executes an
acknowledgment agreeing to be bound by the applicable provisions of this
Agreement, in which case the term “Investor” shall be deemed to refer to such
transferee as though such transferee were an original signatory hereto. The
Company may not assign its rights or obligations under this Agreement without
the prior written consent of the Investors.

 

6.3 No Reliance. Each party acknowledges that (i) it has such knowledge in
business and financial matters as to be fully capable of evaluating this
Agreement, the other Transaction Documents, and the transactions contemplated
hereby and thereby, (ii) it is not relying on any advice or representation or
warranty of any other party in connection with entering into this Agreement, the
other Transaction Documents, or such transactions (other than the
representations and warranties made in this Agreement or the other Transaction
Documents), (iii) it has not received from any party any assurance or guarantee
as to the merits (whether legal, regulatory, tax, financial or otherwise) of
entering into this Agreement or the other Transaction Documents or the
performance of its obligations hereunder and thereunder, and (iv) it has
consulted with its own legal, regulatory, tax, business, investment, financial
and accounting advisors to the extent that it has deemed necessary, and has
entered into this Agreement and the other Transaction Documents based on its own
independent judgment and on the advice of its advisors as it has deemed
necessary, and not on any view (whether written or oral) expressed by any party.

 

6.4 Independent Nature of Investors’ Obligations and Rights. The obligations of
each Investor hereunder are several and not joint with the obligations of the
other Investors hereunder, and no Investor shall be responsible in any way for
the performance of the obligations of any other investor hereunder. Nothing
contained herein, in the Certificate of Designation or in any other Transaction
Document, and no action taken by any Investor pursuant hereto or thereto, shall
be deemed to constitute any Investors as a partnership, an association, a joint
venture or any other kind of entity, or a “group” as described in Section 13(d)
of the Exchange Act, or create a presumption that any Investors are in any way
acting in concert with respect to such obligations or the transactions
contemplated by this Agreement. Each Investor has been represented by its own
separate counsel in connection with the transactions contemplated hereby, shall
be entitled to protect and enforce its rights, including without limitation
rights arising out of this Agreement or the other Transaction Documents,
individually, and shall not be required to be join any other Investor as an
additional party in any proceeding for such purpose.

 

6.5 Injunctive Relief. The parties hereto acknowledge and agree that a breach by
either of their obligations hereunder will cause irreparable harm the other
party and that the remedy or remedies at law for any such breach will be
inadequate and agrees, in the event of any such breach, in addition to all other
available remedies, the non-breaching party shall be entitled to an injunction
restraining any breach and requiring immediate and specific performance of such
obligations.

 

6.6 Governing Law; Jurisdiction. This Agreement shall be governed by and
construed under the laws of the State of New York applicable to contracts made
and to be performed entirely within the State of New York. Each party hereby
irrevocably submits to the non-exclusive

 

24



--------------------------------------------------------------------------------

jurisdiction of the state and federal courts sitting in the City of New York in
the borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby (including
without limitation any dispute under or with respect to the Certificate, the
Preferred Shares or the Warrant), and hereby irrevocably waives, and agrees not
to assert in any suit, action or proceeding involving the Investor or permitted
assignee of the Investor, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.

 

6.7 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument. This Agreement may be executed and
delivered by facsimile transmission.

 

6.8 Headings. The headings used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.

 

6.9 Notices. Any notice, demand or request required or permitted to be given by
the Company or the Investor pursuant to the terms of this Agreement shall be in
writing and shall be deemed delivered (i) when delivered personally or by
verifiable facsimile transmission, unless such delivery is made on a day that is
not a Business Day, in which case such delivery will be deemed to be made on the
next succeeding Business Day, (ii) on the next Business Day after timely
delivery to an overnight courier and (iii) on the Business Day actually received
if deposited in the U.S. mail (certified or registered mail, return receipt
requested, postage prepaid), addressed as follows:

 

If to the Company:

 

Microvision, Inc.

19910 North Creek Parkway

Bothell, WA 98011

Attn:     General Counsel

Tel:       (425) 415-6847

Fax:       (425) 415-6795

 

with a copy to:

 

Ropes & Gray LLP

One International Place

Boston, MA 02110

Attn:     Joel F. Freedman

Tel:       (617) 951-7000

Fax:       (617) 951-7050

 

25



--------------------------------------------------------------------------------

and if to an Investor, to such address for such Investor as shall appear on the
signature page hereof executed by such Investor, or as shall be designated by
such Investor in writing to the Company in accordance with this Section 6.9.

 

6.10 Expenses. The Company and each Investor shall pay all costs and expenses
that it incurs in connection with the negotiation, execution, delivery and
performance of this Agreement or the other Transaction Documents, provided,
however, that that the Company shall, at the Closing, pay up to $50,000 in
immediately available funds for all reasonable, documented out-of-pocket
expenses (including without limitation reasonable legal fees and expenses)
incurred or to be incurred by Satellite Strategic Finance Associates, LLC
(“Satellite”) in connection its due diligence investigation of the Company and
the negotiation, preparation, execution, delivery and performance of this
Agreement, the Certificate of Designation and the other Transaction Documents.
At the Closing, the amount due for such fees and expenses (which may include
fees and expenses estimated to be incurred for completion of the transaction and
post-closing matters) may be netted out of the Purchase Price payable by
Satellite. In the event the amount paid by the Company for such fees and
expenses is less than the amount of such reasonable, documented, fees and
expenses actually incurred by Satellite, the Company shall promptly pay such
deficiency (up to $50,000 in the aggregate, including any amounts paid at
Closing) within thirty (30) days following receipt of an invoice therefor.

 

6.11 Entire Agreement; Amendments. This Agreement, the Certificate of
Designation and the other Transaction Documents constitute the entire agreement
between the parties with regard to the subject matter hereof and thereof,
superseding all prior agreements or understandings, whether written or oral,
between or among the parties. Except as expressly provided herein, neither this
Agreement nor any term hereof may be amended except pursuant to a written
instrument executed by the Company and the holders of at least a majority of the
Outstanding Registrable Securities at such time, and no provision hereof may be
waived other than by a written instrument signed by the party against whom
enforcement of any such waiver is sought. Any waver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 

[Signature Pages to Follow]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first-above written.

 

MICROVISION, INC.

 

By:

 

/s/ Richard F. Rutkowski

--------------------------------------------------------------------------------

Name:

 

Richard F. Rutkowski

Title:

 

Chief Executive Officer

 

SATELLITE STRATEGIC FINANCE ASSOCIATES, LLC

By:

 

Satellite Asset Management, L.P., its Manager

   

By:

 

/s/ Simon Raykher

--------------------------------------------------------------------------------

       

Simon Raykher

       

General Counsel

 

ADDRESS:

 

c/o Satellite Advisors, L.L.C.

623 Fifth Avenue, 20th Floor

New York, New York 10022

Tel:     212-209-2000

Fax:     212-209-2021

 

With a copy to:

 

Duval & Stachenfeld LLP

300 East 42nd Street

New York, New York 10017

Attn:     Robert L. Mazzeo, Esq.

Tel:       212-883-1700

Fax:       212-883-8883

 

Number of Preferred Shares to be Purchased: 10,000

 

27



--------------------------------------------------------------------------------

Schedule 3.5

 

Microvision, Inc.

 

Capitalization and Debt

At September 9, 2004

 

Proforma for the Issuance of Series A Preferred

 

A. Shares Capitalization

 

     Shares


--------------------------------------------------------------------------------

Preferred Stock

    

Authorized

   25,000,000

Issued-Series A

   10,000     

--------------------------------------------------------------------------------

Available

   24,990,000     

--------------------------------------------------------------------------------

Common Stock

    

Authorized

   73,000,000     

--------------------------------------------------------------------------------

Issued and outstanding

   21,507,788     

--------------------------------------------------------------------------------

Reserved for warrants issued (A)

   1,417,783

Reserved for options issued (B)

   5,174,678

Conversion of Series A:

    

Common Stock

   1,447,178

Warrants

   361,795

Reserve (10%)

   180,897     

--------------------------------------------------------------------------------

Total reserved

   8,582,331     

--------------------------------------------------------------------------------

Available

   42,909,881     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(A) Balance includes 145,723 Warrants subject to anti-dilution rights.

(B) Balance excludes 2,900,890 authorized but ungranted option shares

 

B. Debt

 

     Balance


--------------------------------------------------------------------------------

Tenant improvement loan

   $ 123,234     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Capital leases

   $ 64,763     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

Schedule 3.12

 

Microvision, Inc.

 

Registration Rights

At September 8, 2004

 

A. Restricted Common Stock

 

Issue

Date

--------------------------------------------------------------------------------

   Common
Shares


--------------------------------------------------------------------------------

   Exercise
Price


--------------------------------------------------------------------------------

   Expiration
Date


--------------------------------------------------------------------------------

   Demand


--------------------------------------------------------------------------------

   Piggyback


--------------------------------------------------------------------------------

11/11/03

   8,625    N/A    N/A    No    Yes     

--------------------------------------------------------------------------------

                   

 

B. Warrants

 

Warrant No.

--------------------------------------------------------------------------------

  

Issue

Date

--------------------------------------------------------------------------------

   Warrant
Shares


--------------------------------------------------------------------------------

   Exercise
Price


--------------------------------------------------------------------------------

   Expiration
Date


--------------------------------------------------------------------------------

   Demand


--------------------------------------------------------------------------------

   Piggyback


--------------------------------------------------------------------------------

28

   12/13/00    4,907    61.13    04/03/05    No    Yes

45

   10/15/01    11,938    14.62    10/15/04    No    Yes

70

   09/12/03    60,000    7.50    09/12/07    Yes    Yes

71

   09/12/03    10,000    12.00    09/12/07    Yes    Yes          

--------------------------------------------------------------------------------

                              86,845                              

--------------------------------------------------------------------------------

                   



--------------------------------------------------------------------------------

Schedule 3.18

 

The Company has a retirement savings plan that qualifies under Internal Revenue
Code Section 401(k).



--------------------------------------------------------------------------------

Schedule 3.28

 

In August 2000, the Company entered into a five-year consulting agreement with
Jacqueline Brandwynne, a director of the Company. In consideration for entering
into the agreement, the Company issued warrants to purchase an aggregate of
100,000 shares of common stock to Ms. Brandwynne.

 

The Company has two existing executive loan plans under which Richard F.
Rutkowski, Stephen R. Willey, and Richard A. Raisig have borrowed funds from the
Company.